141 U.S. 415 (1891)
HICKMAN
v.
FORT SCOTT.
No. 10.
Supreme Court of United States.
Argued October 13, 1891.
Decided October 26, 1891.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF KANSAS.
*417 Mr. A.J. Wintersteen for plaintiff in error. Mr. Wayne MacVeagh was with him on the brief.
*418 Mr. J.D. McCleverty for defendant in error.
MR. JUSTICE HARLAN, after stating the case, delivered the opinion of the court.
In the original action upon the bonds held by Hickman, a jury having been waived by written stipulation of the parties, the Circuit Court proceeded to final judgment upon a special finding of facts. The judgment was the one the court intended to enter, and the facts found were those only which the court intended to find. There is here no clerical mistake. Nothing was omitted from the record of the original action which the court intended to make a matter of record. The case, therefore, does not come within the rule, that a court, after the expiration of the term, may, by an order nunc pro tunc, amend the record by inserting what had been omitted by the act of the clerk or of the court. In re Wight, Petitioner, 134 U.S. 136, 144; Fowler v. Equitable Trust Co. (1), ante, 384; Galloway v. McKeithen, 5 Iredell (Law), 12; Hyde v. Curling, 10 Missouri, 227. Nor is this a suit in equity to set aside or vacate the judgment upon any of the grounds on which courts of equity interfere to prevent the enforcement of judgments at law. It is simply an application by petition to a court of law, after its judgment has been reversed, and a different judgment directed to be entered, to so change the record of the original judgment as to make a case materially different from that presented to the court of review. The application derives no strength from the fact that it was by petition, and not by motion supported by affidavits.
We know of no precedent for such a proceeding as this, nor is there any principle of law upon which it could be based. In Bronson v. Schulten, 104 U.S. 410, 415, the court, after adverting to the general rule that the judgments, decrees or other orders of a court, however conclusive in their character, are under its control during the term at which they are rendered, and may be set aside, vacated, modified or annulled by it, said: "It is a rule equally well established, that after the term has ended all final judgments and decrees of the court pass beyond *419 its control, unless steps be taken during that term, by motion or otherwise, to set aside, modify or correct them; and if errors exist, they can only be corrected by such proceeding by a writ of error or appeal as may be allowed in a court which, by law, can review the decision. So strongly has this principle been applied by this court that, while realizing that there is no court which can review its decisions, it has invariably refused all applications for rehearing made after the adjournment of the court for the term at which the judgment was rendered. And this is placed upon the ground that the case has passed beyond the control of the court." The same principles had been announced in Sibbald v. United States, 12 Pet. 488, 492. The exceptions to the general rule, such as suits in equity, and writs of error coram vobis at law, do not embrace the present application. See also Phillips v. Negley, 117 U.S. 665, 674, 675; Cameron v. McRoberts, 3 Wheat. 591; McMicken v. Perin, 18 How. 507, 511.
Judgment affirmed.
The CHIEF JUSTICE and MR. JUSTICE GRAY did not hear the argument, and took no part in the decision of this case.